397 U.S. 592 (1970)
GABLE, DBA BOOK SALES CO.
v.
JENKINS
No. 1049.
Supreme Court of United States.
Decided April 20, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
Wesley R. Asinof for appellant.
Henry L. Bowden for appellee.
PER CURIAM.
The judgment is affirmed.
MR. JUSTICE BLACK and MR. JUSTICE WHITE are of the opinion that probable jurisdiction should be noted and the case set for oral argument.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.